Case 6:20-cr-00123-WWB-DCI Document 79 Filed 05/21/21 Page 1 of 2 PageID 213




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


UNITED STATES OF AMERICA       :
                               :
                               :
                               :
v.                             :           Case No.:   6:20-CR-123-WWB-DCI
                               :
                               :
                               :
                               :
KAVITA L. HARACK               :
______________________________ :

       DEFENDANT KAVITA L. HARACK’S NOTICE OF APPEAL

      COMES NOW, undersigned counsel, on behalf of the Defendant, KAVITA

L. HARACK, and files this his notice of appeal as to the judgment and conviction

in the above styled case.


                                                 Respectfully submitted,

                                                 By: /s/ Mark J. O'Brien
                                                 Mark J. O'Brien, Esquire
                                                 Florida Bar No.: 0160210
                                                 O’Brien Hatfield Reese, PA
                                                 511 West Bay Street, Suite 330
                                                 Tampa, Florida 33606
                                                 Telephone: (813) 228-6989
                                                 Facsimile: Fax: (866) 202-5964
                                                 Email: mjo@markjobrien.com
Case 6:20-cr-00123-WWB-DCI Document 79 Filed 05/21/21 Page 2 of 2 PageID 214




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY on May 21, 2021, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will then send

notice of electronic filing to all counsel of record.


                                                        By: /s/ Mark J. O’Brien
                                                        Mark J. O’Brien, Esquire




                                           2
